internal_revenue_service number release date index number -------------------- ------------------------------------------------------ ------------------------------------------ ---------------------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number -------------------- refer reply to cc psi b02 plr-105491-12 date date legend legend trust -------------------------------------------------- ------------------------------------------ lp -------------------------------------------------- -------------------------- gp -------------------------------------------------- ---------------------------------------- x ---------------------- -------------------------------------------------- state property country a b c date date ----------- ------------------------------------------------------ ------------ ------- --- -------- -------------------------- ------------------------ plr-105491-12 dear ------------------ this responds to a letter dated date and additional correspondence submitted on behalf of trust requesting rulings described below regarding the proper income_tax classification of trust and related matters facts trust is a_trust established under the laws of state on date trust uses the calendar_year and the accrual_method of accounting for federal_income_tax reporting purposes lp is a limited_partnership established under the laws of state lp uses the calendar_year and the accrual_method of accounting for federal_income_tax reporting purposes through a subsidiary partnership the lp indirectly owned an interest in property approximately a individuals nearly all of whom reside in country are the limited partners of lp gp a limited_partnership under the laws of state is the general_partner of lp gp uses the calendar_year and the accrual_method of accounting for federal_income_tax reporting purposes x a limited_partnership under the laws of state is an affiliate of gp and the trustee of trust x uses the calendar_year and the accrual_method of accounting for federal_income_tax reporting purposes on date lp entered into a purchase agreement with an unrelated third party buyer pursuant to the purchase agreement lp sold all of its assets consisting of its interest in the subsidiary partnership that owned property although lp sold all of its assets under the purchase agreement and terminated all of its business activity as a consequence it was aware of two significant contingent liabilities that could be asserted against it additionally unknown contingent liabilities may also exist all such liabilities both known and unknown are hereinafter referred to as contingent liabilities lp desired to distribute the sales proceeds it received in connection with the purchase agreement and dissolve however gp believed that it would be impractical to collect each partner’s pro_rata share in the event that a payment was required as a result of one of more of the contingent liabilities and under the law of state the general_partner of a dissolved partnership is liable for any unpaid liabilities of lp including the contingent liabilities plr-105491-12 to resolve this problem lp caused trust to be organized the liquidating_trust agreement for trust appoints an affiliate of gp as the trustee the trustee is authorized to resolve the contingent liabilities by payment defense or compromise to invest the assets of trust in short-term investments subject_to several limitations and to perform administrative tasks the trustee is explicitly prohibited from engaging in any business from making investments other than short-term cash equivalents from retaining cash in excess of an amount reasonably necessary to provide for the contingent liabilities and from holding assets such as publicly-traded stock or partnership interests the trust agreement provides that the trustee may distribute a beneficiary’s share of the trust assets if the trustee determines that the distribution would not impede trust’s purpose of providing for the orderly payment of the contingent liabilities and the distribution of the remaining assets to the partners the term of trust expires three years from date trust represents that the three-year term was selected to match the statute_of_limitations for the contingent_liability however the trustee may extend the term of trust if a claim is asserted within the three-year period and more time is required to resolve it however under no circumstances may the term extend beyond five years from date at the termination of trust its remaining assets will be distributed to the beneficiaries when lp was liquidated the amount of money placed in trust was calculated based on an estimate of the maximum amount that was reasonably likely to be payable with respect to the contingent liabilities the remaining cash of lp was distributed to the partners and lp took the necessary actions under state law to terminate its legal existence to ensure that limited partners of lp would not be unduly inconvenienced by an inability to receive all of their proceeds in cash at the time of liquidation x offered a buy-out option to the limited partners of lp if a limited_partner elected to sell its beneficial_interest in trust x purchased that former limited partner’s beneficial_interest for b of the gross asset value of the interest limited partners holding approximately c of the interests lp accepted the buy-out option the trustee has determined that a distribution of gp’s and x’s pro_rata shares of trust assets would be consistent with trust’s mission contingent on the outcome of this ruling if the trustee makes a distribution to gp and x of their pro_rata shares of trust assets then gp x and trust represent that they would enter into a contribution agreement to ensure that liabilities are shared among the parties in the same manner as if gp and x did not receive an advance distribution of their beneficial share of trust’s assets the taxpayer requests the following rulings rulings requested plr-105491-12 trust is a liquidating_trust within the meaning of sec_301_7701-4 trust is properly taxed as a grantor_trust the final distributions by lp of its assets to the partners and trust followed by the dissolution of lp under state law resulted in a termination of the partnership under sec_708 and the liquidation of the partners’ interests in the partnership and the proposed distribution by trust to the gp and x of their respective pro_rata shares of trust’s assets will not cause trust to be treated other than as a grantor liquidating_trust or cause lp not to have terminated entity classification as a liquidating_trust law and discussion sec_301_7701-4 of the procedure and administration regulations provides that certain organizations which are commonly known as liquidating trusts are treated as trusts for purposes of the internal_revenue_code an organization will be considered a liquidating_trust if it is organized for the primary purpose of liquidating and distributing the assets transferred to it and if its activities are all reasonably necessary to and consistent with the accomplishment of that purpose a liquidating_trust is treated as a_trust for purposes of the code because it is formed with the objective of liquidating particular assets and not as an organization having as its purpose the carrying on of a profit-making business which normally would be conducted through business organizations classified as corporations or partnerships however if the liquidation is unreasonably prolonged or if the liquidation purpose becomes so obscured by business activities that the declared purpose of liquidation can be said to be lost or abandoned the status of the organization will no longer be that of a liquidating_trust revproc_82_58 1982_2_cb_847 lists conditions under which a ruling will generally be issued that an organization is classified as a liquidating_trust the requirements outlined in revproc_82_58 were amplified by revproc_91_15 1991_1_cb_484 which provided a checklist to accompany ruling requests on liquidating_trust classification revproc_94_45 1994_2_cb_684 also modified revproc_82_58 by providing special ruling requirements for liquidating trusts created in bankruptcy cases since trust was not formed in the context of a bankruptcy the special requirements of revproc_94_45 do not apply the ruling conditions of revproc_82_58 as amplified by revproc_91_15 are the trust is organized for the primary purpose of liquidating the assets transferred to it with no objective to engage in a business and its governing instrument so provides the instrument contains a fixed or determinable termination_date that is generally not more plr-105491-12 than three years in the future and that is reasonable based on all the facts and circumstances if the trust is created in connection with a corporate_liquidation a the trustee is selected by the shareholders or by a court and b if the trust is to hold assets for unlocated shareholders due notice has been given to such shareholders in accordance with local law the trustee’s investment powers are limited to demand and time deposits in banks and temporary investments such as short-term certificates of deposit or treasury bills the trust does not a receive transfers of listed stock_or_securities any readily-marketable assets or any operating_assets of a going business and b receive cash in excess of a reasonable amount to meet claims and contingent liabilities the trust does not receive or more of the stock of an issuer or any general or limited_partnership interests the trust is required to distribute income and proceeds from the sale of assets at least annually however the trust may retain a reasonable amount of income or proceeds to meet claims or contingent liabilities the ruling_request must represent that the trustee will make continuing efforts to dispose_of the trust assets make timely distributions and not unduly prolong the duration of the trust trust satisfies all of the requirements outlined in revproc_82_58 for issuance of a ruling that an entity is a liquidating_trust as amplified by revproc_91_15 section b i of the trust agreement expressly prohibits trust from engaging in the conduct_of_a_trade_or_business sec_4 of the trust agreement provides that trust will generally terminate on the third anniversary of its formation sec_4 provides that the trustee may extend this term for up to two years if the extension is necessary to allow trust to defend against a claim or to allow a statute_of_limitations to run under no circumstances may trust continue for longer than five years therefore the duration of trust is reasonable under the circumstances revproc_82_58 includes additional requirements for liquidating trusts created incident to corporate liquidations since trust was created to facilitate the liquidation of a partnership these requirements do not apply section b of the trust agreement which describes the powers of the trustee provides that the trustee may invest in demand or time deposits in banks or savings institutions or temporary investments such as short-term certificates of deposit or treasury obligations the section also includes a proviso that any investments must be consistent with trust’s status as a liquidating_trust the only asset transferred to trust was cash during its existence trust has only held cash and short-term cash_equivalent investments furthermore the trust agreement expressly forbids the trustee from making investments in assets such as stock securities or assets of an operating business therefore trust has not owned and cannot own any of the proscribed assets described in section dollar_figure of revproc_82_58 second section a of the trust agreement requires the trustee to distribute any amounts that are no longer needed to accomplish the purposes of trust if either of the known contingent liabilities are resolved during the term of the trust this provision would require the trustee to distribute any cash that is no longer needed finally section c of the trust agreement outlines a procedure through which the trustee plr-105491-12 can make early distributions to particular beneficiaries if satisfactory arrangements can be made to provide for the contingent liabilities outside of the liquidating_trust form trust was initially funded with a transfer solely of cash no further transfers to trust have occurred or are expected to occur section a of the trust agreement requires the trustee to distribute any net_income to the beneficiaries at least annually however the trust agreement provides that the trustee will receive any income produced by trust’s assets as compensation_for serving as trustee therefore there will be no net_income to distribute to the beneficiaries sec_11 of the trust agreement requires that trust make payments of income to the trustee at least annually trust represents that the trustee will make continuing efforts to resolve the contingent liabilities thereby allowing the distribution of trust’s assets the trust also represents that the trustee will make timely distributions and not unduly prolong the duration of the trust therefore based on these representations we rule that trust is a liquidating_trust within the meaning of sec_301_7701-4 furthermore we conclude that if the trustee makes a distribution to gp and x of their pro_rata shares of trust assets such a distribution will not cause trust’s classification as a liquidating_trust under sec_301 d to terminate income_tax treatment of liquidating_trust and its beneficiaries sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_1_671-2 of the income_tax regulations provides that for purposes of part i of subchapter_j chapter of the code a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of paragraph e of this section of property including cash to a_trust sec_1_671-2 provides that a gratuitous transfer is any transfer other than a transfer for fair_market_value a transfer of property to a_trust may be considered a gratuitous transfer without regard to whether the transfer is treated as a gift_for gift_tax purposes sec_1_671-2 provides that a transfer is for fair_market_value only to the extent of the value of property received from the trust services rendered by the trust or the right to use property of the trust sec_1_671-2 provides that a grantor for purposes of subpart e includes any person who acquires an interest in a_trust from a grantor of the trust if the interest plr-105491-12 acquired is among other types of qualifying interests an interest in an liquidating_trust described in sec_301_7701-4 sec_7701 of the code defines person to include an individual trust estate partnership or corporation sec_673 through specify the circumstances under which the grantor or another person will be regarded as the owner of a portion of a_trust sec_673 of the code provides that the grantor shall be treated as the owner of any portion of a_trust in which he has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceed sec_5 percent of the value of such portion sec_677 of the code provides that the grantor of a_trust shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on certain policies of insurance on the life of the grantor or the grantor’s spouse sec_672 and sec_1_672_f_-1 provide that as a general_rule the grantor_trust_rules sec_671 through apply only to the extent such application results in an amount if any being taken into account directly or through one or more entities in computing the income of a citizen or resident_of_the_united_states or a domestic_corporation sec_672 and sec_1_672_f_-3 provide that the general_rule does not apply to any portion of a_trust if the only amounts distributable from such portion whether income or corpus during the lifetime of the grantor are amounts distributable to the grantor or the spouse of the grantor under sec_1_672_f_-3 amounts distributable to unrelated persons in discharge of legal obligations of the grantor or the spouse of the grantor are treated as amounts distributable to the grantor or the spouse of the grantor sec_1_672_f_-3 further provides that for purposes of paragraph b payments of amounts that are not gratuitous transfers within the meaning of sec_1_671-2 are not amounts distributable we conclude that for purposes of sec_672 and sec_1_672_f_-3 the only amounts distributable from trust are amounts distributable to the grantor or the spouse of the grantor we also conclude that payments by trust to gp that are proximately related to one or more contingent liabilities paid_by gp are not amounts distributable because they are not gratuitous transfers within the meaning of sec_1_671-2 thus the general_rule of sec_1_672_f_-1 does not apply to trust therefore we rule that trust will be classified as a grantor_trust of all partners of lp by reason of sec_673 and sec_677 each portion of which will be deemed owned by the partners in proportion to their pro-rata share of assets held in trust on their behalf plr-105491-12 furthermore we conclude that sec_672 will not by reason of the exceptions contained in sec_672 and sec_1_672_f_-3 prevent trust from being classified as a grantor_trust with respect to lp’s nonresident partners deemed to be trust’s grantors under sec_1_671-2 additionally pursuant to sec_1_671-2 any beneficial interests acquired by x will cause x to be treated as an owner of trust for purposes of subpart e of part of subchapter_j of the code x shall report its pro-rata share of all items of income credit gain loss or deduction consistent with being an owner of approximately c of the trust under furthermore when one or more of lp’s former partners fully dispose_of their beneficial interests in trust to x such former partners will cease being owners of trust for federal_income_tax purposes on the date of disposition income_tax treatment of partnership_liquidation sec_708 provides that a partnership terminates when no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership sec_1_708-1 provides in relevant part an example where partners def agree on date to dissolve their partnership but carry on the business through a winding up period ending date when all remaining assets consisting only of cash are distributed to the partners the partnership does not terminate because of cessation of business until date sec_1_708-1 provides that for purposes of sec_708 the partnership’s termination_date is the date on which the winding up of the partnership affairs is completed while the dissolution of a partnership is governed by state law the termination of a partnership for federal tax purposes is controlled by federal_law a termination of a partnership for federal tax purposes may be different from its termination dissolution or winding-up under state law and a partnership may continue to exist for federal tax purposes even though state law provides that the partnership has terminated dissolved or wound-up see 80_tc_506 65_tc_577 whether a partnership has terminated for federal tax purposes is a factual determination the regulations interpreting sec_708 establish a liberal approach to a finding of a business nexus sufficient to maintain a partnership in accordance with those regulations a partnership continues to exist even when its operations are substantially changed or reduced in a period of winding up and even when its sole asset during that period is cash 123_tc_64 plr-105491-12 the ninth circuit in affirming the tax_court held that no termination occurs until all the assets of a partnership are distributed to the partners and all partnership activity ends 415_f2d_519 9th cir aff'g 48_tc_374 cert_denied the second circuit in affirming the tax_court held that the sale of a partnership’s principal asset was not by itself a terminating event under sec_708 72_tc_780 aff'd 634_f2d_12 2d cir however the sixth circuit found in favor of a partnership_termination prior to distribution of funds retained by the partnership to satisfy possible security-deposit obligations goulder v united_states 64_f3d_663 6th cir however the parties in goulder did stipulate that the partnership did not operate or carry on any business financial operation or venture after the year when the termination was deemed to occur in the current case all activities of lp have ceased lp distributed all its assets cash and beneficial interests in trust to its partners in accordance with the terms of the partnership_agreement and state has terminated lp’s status as a limited_partnership as a consequence of the aforementioned actions gp has assumed full responsibility for the contingent liabilities under state law the resolution of the contingent liabilities is the only ongoing activity that economically connects the former partners of lp if one of more of the contingent liabilities were to ripen to the point where gp personally satisfies the liability gp would be able to presumptively assert a state law claim against lp’s former limited partners for contribution to reclaim a portion of their liquidation proceeds however the agreement between lp’s partners which led to the creation of trust provides that the gp can look only to the assets of trust to satisfy its state law claim against the limited partners for contribution trust’s intent existence and operation is solely one of an aggregate of the partners in order to provide a procedurally efficient manner to liquidate lp and retain access to short-term liquid_assets held in trust to satisfy one or more contingent liabilities generally a state law claim by gp against the limited partners or against trust for contribution to reclaim a portion of excess liquidation proceeds is a matter adjudicated between the partners in the present case any state law claim initiated by gp or even the ability to initiate such a claim flows from the state law right of contribution between a general_partner and its limited partners after the cessation of a partnership’s business therefore we conclude that the final distributions by lp of its assets to the partners and trust followed by the dissolution of lp under state law resulted in a termination of the partnership under sec_708 and the liquidation of the partners’ interests in the partnership each partner of lp will be deemed to have received his pro_rata share of trust corpus and to have contributed it to trust furthermore we conclude that if the trustee makes a distribution to gp and x of their pro_rata shares of trust assets and consequently enters into a contribution agreement to ensure that liabilities are shared among gp x and trust’s remaining beneficial owners then such a transaction is plr-105491-12 between the trustee gp and x with respect to the continuing operation of trust and therefore would not cause lp to continue as a partnership except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically we express no opinion to lp gp x trust and trust’s beneficial owners as applicable concerning the proper federal tax treatment of the amount of gain_or_loss recognized by any partner of lp pursuant to sec_731 the payments from trust to gp that are proximately related to payment of one or more contingent liabilities the purchase of beneficial interests in trust for either x or the selling beneficial owners the trustee’s distribution to gp and x of their pro_rata shares of trust assets and subsequent contributions to trust by gp or x pursuant to a contribution agreement discussed above to gp trust and trust’s beneficial owners including x the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to x’s authorized representative sincerely bradford poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
